DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenneth V. Stevens et al. U.S. Patent 5,664,832 (Stevens) in view of Paula Kay Zoromski et al. U.S. Patent 6,588,073 B1 (Zoromski).
Regarding claims 1, 9, and 14, Stevens discloses a system for and method providing an attaching passenger seat coverings comprising: a seat cover (Element 10); at least one of a seat, a seat cushion, or a seat frame (Figure 2); and a hook and loop fastener structure (Figure 3 Elopement 70, 72, 74), comprising: a second part of the hook and loop fastener attached to the interior surface of the seat cover; wherein the first part of the hook and loop fastener structure or the second part of the hook and loop fastener structure further comprises an at least one of an indication, color, size, number, letter, symbol, shape, or other element indicating an alignment of the plurality of hooks (Figure 3 Element 70, 72, 74, Stevens: shape and size of fastener properties).  Stevens does not directly disclose a first part of the hook and loop fastener structure to be attached to the at least one of the seat, seat cushion, or seat frame.  Zoromski discloses a hook and loop fastener attachment 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Stevens as taught by Zoromski to include Zoromski’s first and second part of the hook and loop fastener with the interface having a portion of the interface that restricts sliding in one direction while permitting sliding in a second direction; wherein the first direction is the reverse of the second direction.  Such a modification would provide a means to secure the seat cover with a smooth shear force attachment and securely fastened detachment arrangement.  
Stevens in view of Zoromski does not directly disclose a second hook and loop fastener structure. Duplication of parts is common and well known in the art and would be obvious to provide additional hook and loop fastener structures to reinforce the engagement of the cover with the seat and to enhance the controlled securement of the cover to the seat.  Orientation of the arrangement of the second hook and loop fastener structure would further permit the sliding of the first part of the second hook and loop fastener against the second part of the second hook and loop fastener structure.  
Regarding claims 2 and 10, Stevens in view of Zoromski discloses the system and method wherein the first part of the first hook and loop fastener structure further comprises a first plurality of hooks configured to align in the first single direction, wherein the second part of the first hook and loop fastener structure further comprises a plurality of loops, wherein a portion of the plurality of loops is configured to attach to at least a portion of the first plurality of hooks (Column 4 Lines 53-Column 5 Line 5; Figure 2; Zoromski).   
Regarding claims 3 and 11, Stevens in view of Zoromski discloses the system and method wherein the second part of the first hook and loop fastener structure further comprises the  first plurality of hooks configured to align in a single direction, wherein the first part of the first hook and loop fastener structure further comprises a plurality of loops, wherein a portion of the plurality of loops is configured to attach to at least a portion of the first plurality of hooks (Column 4 Lines 53-Column 5 Line 5; Figure 2; Zoromski).   
Regarding claims 4 and 12, Stevens in view of Zoromski discloses the system and method wherein an alignment of the first plurality of hooks is further configured to permit the sliding of the seat cover onto the at least one of the seat, the seat cushion, or the seat frame and resist the sliding of the seat cover off of the at least one of the seat, the seat cushion, or the seat frame (Element 10 secured to a seat as shown in Figure 2 of Stevens in view of Column 4 Lines 53-Column 5 Line 5; Figure 2; Zoromski).  
Regarding claims 5 and 13, Stevens in view of Zoromski discloses the system and method wherein the seat cover is further configured to cover at least one of a backrest, headrest, seat base, arm rest, leg rest, or backside portion of the at least one of the seat, the seat cushion, or the seat frame (Figure 2, Stevens).  
Regarding claims 6, Stevens in view of Zoromski discloses the system further comprising a panel, wherein the panel attaches via the first hook and loop fastener structure to the seat, the seat frame, the seat cushion, or a cabin structure (Element 26/30, Zoromski).  
Regarding claim 15, Stevens in view of Zoromski discloses the method further comprising at least one of adjusting the seat cover or pressing the seat cover against the at least one of the seat, the seat cushion, or the seat frame (Figure 2 Element 10, Stevens in view of fasteners Figures 1-4 directions of securing and removing fasteners Zoromski).

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Zoromski further in view of Michael Beroth et al. U.S. Patent 7,607,732 B2 (Beroth).
Regarding claim 7, Stevens in view of Zoromski discloses the system and method comprising at least one of the seat, the seat cushion, or the seat frame.  Stevens in view of Zoromski does not directly disclose the system and method used in an aircraft.  Beroth discloses the system and method of providing at least one of the seat, seat cushion, or the seat frame used in an aircraft (Figure 6).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Stevens in view of Zoromski as taught by Beroth to include Beroth’s use of a seat assembly in an aircraft.  Such a modification would provide a comfort enhanced seating system for use on an aircraft.  

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
Amended claims 1 and 9 recite structural limitations that have not been previously disclosed or further defined in the specification.  For purposes of examination, Examiner has interpreted the additional hook and loop fastener structure, additional first part of the additional hook and loop fastener, additional second part of the additional hook and loop fastener, and an additional interface as the duplicate structure of the prior claimed elements in claim 1.  Duplication of parts is common and well known in the art.  The additional hook and loop fastener structure is not structurally distinct from the hook and loop fastener claimed prior.  
Providing a second hook and loop fastener arranged to facilitate the sliding movement of the hook and loop fastener is also a design modification well known in the art.  The simultaneously sliding of two loops and two hooks are a result of the duplication of parts and selectively arrangement to provide hook and loop fasteners in uniformed orientation.  
The limitation regarding the “stretches the seat cover taut” is not a structural limitation that further characterizes the apparatus.  The cover fitted onto a dimensioned seat would result in the taut fitting of the cover.  The taut fit of the cover is a result of a dimension variable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636